 



EXHIBIT 10(22)
WAIVER AND CONSENT
     This WAIVER AND CONSENT (this “Agreement”) is made and entered into as of
the 28th day of June, 2006 by and among CanArgo Energy Corporation, a Delaware
corporation (the “Company”), and the individuals and entities who or which are
signatories hereto (hereby referred to as a “Senior Noteholder” and collectively
as the “Senior Noteholders”).
     WHEREAS, the Company and certain individuals propose to enter into a Note
and Warrant Purchase Agreement (the “Note and Warrant Purchase Agreement”)
pursuant to which the Company shall issue up to $10,000,000 in convertible
promissory notes (the “12% Subordinated Notes”) on the Closing Date (as defined
in the Note and Warrant Purchase Agreement) and warrants to purchase up to
12.5 million shares, at an exercise price of $1.00 per share, subject to
adjustment, of the Company’s common stock, par value $.10 per share, on the
Closing Date, expiring on the second anniversary of the Closing Date (the
“Warrants,” and together with the 12% Subordinated Notes, the “12% Subordinated
Offering”) thereafter and in accordance with the terms thereof; and
     WHEREAS, the principal amount of each 12% Subordinated Note shall be from
time to time in whole or in part convertible at the option of the holder thereof
into shares of the Company’s common stock at a price per share equal to $1.00
per share, as such price may be adjusted pursuant to the terms of the Note and
Warrant Purchase Agreement; and
     WHEREAS, the Senior Noteholders have certain rights (the “Senior Noteholder
Rights”) under that Note Purchase Agreement dated July 25, 2005 by and among the
Company and the Senior Noteholders signatory thereto (the “Senior Note Purchase
Agreement”) and the ancillary documents associated therewith relating to the
issue of the Company’s Senior Secured Notes due July 25, 2009 (“Senior Secured
Notes”), which rights may include, without limitation, (i) anti-dilution rights
and protections, and preemptive and notice rights with respect to certain
issuances of securities by the Company, (ii) rights in connection with negative
covenants provided by the Company in Section 11 of the Senior Note Purchase
Agreement and (ii) other rights as described therein; and
     WHEREAS, Ingalls & Snyder Value Partners L.P., as the holder of $14 million
in aggregate outstanding principal amount of the Senior Secured Notes,
constitutes a “Required Holder” as defined in the Senior Note Purchase Agreement
and is a proper party to waive certain of the Senior Noteholder Rights that the
Senior Noteholders may have in connection with the Note and Warrant Purchase
Agreement and the transactions contemplated thereby and to amend certain
provisions of the Senior Note Purchase Agreement;
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency or which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
     1. Definitions.

  a.   As used in this Agreement, the following term shall have the following
meaning ascribed thereto: “Tethys Spin Out” means an offering of Tethys Common
Stock with aggregate gross proceeds to Tethys of not less than $18 million and
may include in connection therewith the sale of shares of Tethys Common Stock by
the Company in such offering in which case the Company at its sole discretion
shall be entitled to sell in such offering up to such number of shares of Tethys
Common Stock as would take its equity interest in Tethys to below 50% of the
total issued share capital of Tethys, provided however, that (a) the offering
values Tethys on a pre-money basis at a minimum of $52 million; and (b) at least
50% of the net proceeds received by the company following any sale of its shares
of Tethys Common Stock are

55



--------------------------------------------------------------------------------



 



      immediately upon receipt of such proceeds by the Company used to make a
prepayment in respect of the Senior Secured Notes.   b.   Capitalized terms used
herein but not otherwise defined have the meanings assigned to them in the
Senior Note Purchase Agreement.

     2. Consent and Waivers. Notwithstanding the provisions of any Loan
Document, in accordance with Section 18 of the Senior Note Purchase Agreement
the Senior Noteholders hereby irrevocably and unconditionally consent to, and
waive any rights they may have under the Senior Note Purchase Agreement or any
other Loan Documents in connection with: (i) the 12% Subordinated Offering,
including, without limitation, (w) the terms of the Note and Warrant Purchase
Agreement, (x) the sale and issuance of the 12% Subordinated Notes and the
Warrants pursuant to the terms and provisions of the Note and Warrant Purchase
Agreement, (y) the application of any of the negative covenants set forth in
Section 11 of the Senior Note Purchase Agreement to the 12% Subordinated
Offering and (z) the Subordinated Subsidiary Guaranty (as defined in the Note
and Warrant Purchase Agreement) to be entered into in connection with the 12%
Subordinated Offering, and (ii) the Tethys Spin Out, including, without
limitation (x) the application of the negative covenants set forth in Section 11
of the Senior Note Purchase Agreement; and (y) the release of Tethys and Tethys
Kazakhstan Limited as Subsidiary Guarantors under the Subsidiary Guaranty. The
waivers granted in this Section 2 only apply to the matters described in clause
(i) and (ii) above, and do not constitute any consent to any other action or a
waiver of any other provisions of the Loan Documents.
     3. Purchase Option. In consideration of $1.00 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
confirmed Ingalls & Snyder Value Partners L.P. hereby grants the holders of the
12% Subordinated Notes (the “Subordinated Noteholders”) an irrevocable option to
purchase all of its Senior Secured Notes at a purchase price equal to the
outstanding principal amount thereof together with any accrued but unpaid
interest thereon to the date of sale thereof payable in immediately available
United States dollars exercisable solely upon the occurrence of an event of
Default under the Senior Secured Notes and any resultant acceleration of the
Senior Secured Notes pursuant to Section 13 of the Senior Note Purchase
Agreement and; provided, further, that in connection with the exercise of this
option, the Subordinated Noteholders shall irrevocably offer to purchase the
remaining outstanding Senior Secured Notes upon the same terms and conditions as
the purchase from Ingalls & Snyder Value Partners L.P. Ingalls & Synder LLC
shall use its commercially reasonable efforts (but without the necessity of
making any payments) to assist the Subordinated Noteholders in consummating
their offer to purchase the remaining outstanding Senior Secured Notes.
a. Option Exercise. Concurrently with the delivery of notice of acceleration of
the Senior Secured Notes to the Company (or, in the case of an acceleration
without prior required notification, upon the occurrence of the event triggering
such acceleration), the Company shall give written notice to the Subordinated
Noteholders with a copy to the holders of the Senior Noteholders (the “Company’s
Notice”), referring to Section 3 of this Waiver and Consent; conveying the offer
of the Subordinated Noteholders to purchase the remaining outstanding Senior
Secured Notes on the same terms and conditions as the purchase of the Senior
Secured Notes held by Ingalls & Snyder Value Partners L.P.; specifying that the
closing of the purchase and sale of the Senior Secured Notes shall occur at the
offices of Satterlee Stephens Burke & Burke LLP, 230 Park Avenue, Suite 1130,
New York, NY at 10:00 am local time on the twentieth (20th) Business Day after
the date of the Company’s Notice or at such other place, date and time as the
Agent and the Subordinated Noteholders may mutually agree (the “Closing”);
specifying the purchase price to be paid for the Senior Secured Notes (the
“Purchase Price”) in cash in immediately available funds wire transferred for
deposit to an account identified in the Company’s Notice, and identifying the
payees. The Subordinated Noteholders shall have a period of fifteen
(15) Business Days from the date of the Company’s Notice to elect to exercise
their option in whole only and to make their irrevocable offer to purchase the
remaining Senior Secured Notes by delivering a written notice of exercise and
offer to the Company with a copy to the Agent (the “Exercise Notice”). The
delivery of the Exercise Notice shall constitute an irrevocable commitment to
purchase such Senior Secured Notes for the Purchase Price at the Closing. Such
Notice shall

56



--------------------------------------------------------------------------------



 



identify the purchasers of the Senior Secured Notes and shall allocate and
specify the Senior Secured Notes which shall be purchased by the individual
Subordinated Noteholders. At the Closing original copies of the Senior Secured
Notes shall be delivered to the Subordinated Noteholders or their duly
authorized agent in a form transferable by delivery free and clear of all liens,
charges and encumbrances arising by, through or under the Senior Noteholders.
     4. Effect on Loan Documents. This Agreement is limited to the specific
purpose for which it is granted and, except as specifically set forth above,
(a) shall not be construed as a consent, waiver or other modification with
respect to any term, condition or other provision of any Loan Document and
(b) each of the Loan Documents shall remain in full force and effect and are
each hereby ratified and confirmed.
     5. Miscellaneous.
     (a) Successors and Assigns. This Agreement shall be binding on and shall
inure to the benefit of the Company and the Senior Noteholders (and with respect
to the provisions of Section 3 hereof the Subordinated Noteholders) and their
respective successors and assigns; provided that the Company may not assign its
rights hereunder without the prior written consent of the Required Holders.
Except to the extent set forth in Section 3 hereof, there shall be no third
party beneficiaries of any of the terms and provisions of this Agreement.
     (b) Entire Agreement. This Agreement, including all documents attached
hereto, incorporated by reference herein or delivered in connection herewith,
constitutes the entire agreement of the parties with respect to the subject
matter hereof and supersedes all other understandings, oral or written, with
respect to the subject matter hereof.
     (c) Severability. Whenever possible each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
     (d) Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

57



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Waiver Agreement has been executed by the parties
hereto or by their representatives, thereunto duly authorized, as of the day and
year first above written.

                      CANARGO ENERGY CORPORATION    
 
               
 
      By:   /s/ Dr. David Robson             Name:   Dr. David Robson          
    Title:   Chairman and Chief Executive Officer                        

SENIOR NOTEHOLDERS:
INGALLS & SNYDER VALUE PARTNERS L.P.
As a Senior Noteholder and in its capacity as the
“Required Holder”

         
By:
  /s/ Thomas Boucher     
Name:
  Thomas O. Boucher Jr     
Title:
  General Partner     
 
       

58